West, J.
— dissenting.—According to- the majority opinion in this case, the controlling statute is Section 1471, General Statutes of 1906. This statute is set out in the opinion, and is there construed as if it contained the exception which I insert in italics, making the section read as follows: Such change shall be granted if either party in any civil case, or the defendant in any criminal case, shall make application therefor on oath stating that he fears that he will not receive a fair trial in the court where the suit is pending, on account of the prejudice of the judge of said court against the applicant or in favor of the adverse party, or on account of the adverse party having an undue influence over the minds of the inhabitants of the county or justice’s district in which the case is pending, or on account of applicant being so odious; such application, except when based upon the ground that the defendant fears that he will not receive a fair trial in the court where the suit is pending, on account of the prejudice of the judge of said court against the applicant or in favor of the adverse party, shall fully and distinctly set forth the facts upon which the same is founded.
*136It is said that this interpretation is made necessary because of other statutes on the subject which are quoted in the opinion, and especially Section 1474, which provides that in all applications for a change of venue, except when made upon the ground of prejudice of the judge, the adverse party may traverse the allegations of the application and the court shall hear evidence and decide the questions presented. But this, to my mind, is not sufficient to warrant a court in writing into the statute an exception which the Legislature did not place there. It is true that when such application is founded upon the alleged prejudice of the judge its allegations may not be traversed and evidence taken and submitted to and passed upon by such judge upon the question of whether he himself is prejudiced against the applicant, but is that a sufficient reason for holding that the Legislature when it said that “such application shall fully and distinctly set forth the facts upon which the same is founded,” (italics my own) did not mean just that, but did mean that when such application is made upon any of the grounds enumerated in the statute, except one, it shall fully and distinctly set forth the facts upon which it is founded.
What is the result of the interpretation adopted by the court? It is that hereafter all that will be required of a defendant will be that he shall present his application on oath stating that he fears that he will not receive a fair trial because of the prejudice of the judge against him. How it happens that the judge is prejudiced against him, what the facts are upon which he bases his conclusion that the judge is prejudiced, how he obtained the information upon which he bases his conclusion and whether from credible sources or otherwise, or whether *137his application is based upon anything at all except his bare assertion of the mental attitude of the judge are matters which he is under no duty to disclose, but, under the rule established in this case, upon the filing of such application supported by the uncorroborated oath of the applicant, asserting the bare conclusion that the judge is prejudiced against him the power of the court to deal with the case, except to transfer it to some other court, is terminated.
The term “prejudice of the judge” is comprehensive and may mean a great variety of things. See the opinion of Judge Westcott in the case of Conn v. Chadwick, 17 Fla. 428, dealing with a question similar to this in which various meanings of the term are suggested. In that case the right of two members of this court to sit in a case pending here was challenged upon the ground of prejudice. In speaking of the meaning of the word “prejudice” used in the statute then in force and under which the affidavit was filed, among other things Judge Westcott said: “The term ‘prejudice’ used in this statute, accepting it in each and every of its significations, is very comprehensive and varied in its character. One of its significations is prejudgment or prepossession, and it may be prejudgment or prepossession as to questions of law heretofore determined by the members of this court, in their judicial capacity.” And further: “This is a general term of many significations, indicating in some senses a mental condition or state, not highly censurable in its character.” This being true, to hold that the Legislature meant to say by the statute now under consideration that each defendant in a criminal case shall have the right, upon his bare assertion on oath that the judge is prejudiced against him, to have the case trans*138ferred elsewhere for trial, without making known any of the facts upon which he predicates his assertion, is, it seems to me, going further than the Legislature intended to go when it enacted this statute, and the Legislature is as much the guardian of the rights and liberties of the people as are the courts. So says the Supreme Court of the United States in the case of Missouri, K. & T. R. Co. of Texas v. May, 194 U. S. 267, 24 Sup. Ct. Rep. 638.
But, says the majority opinion, if no right is given the adverse party in a ci’iminal prosecution, the State, to traverse the allegations of the application when it is based upon the prejudice of the judge there can be no reason for “fully and distinctly” setting forth the facts upon which it is founded as required by the statxxte. But is this necessarily the case? To illustrate, suppose, as suggested by Judge Westcott, in the opinioxx above referred to, that it should appear upoxx a setting out of the facts “fully and distinctly” as the statute requires, that the alleged prejudice of the judge was due to his having decided a qxxestion of law and rendered a decision in some case involving a similar question, contrary to that conteixded for by the applicant in the case then under consideration, or, suppose in setting out the facts it should be demonstrated that the alleged “prejudice of the judge” was not in fact “against the applicant or in favor of the adverse party,” would the application still be held sufficient because the “prejudice of the judge” is alleged, although in setting out the facts upon which such alleged prejudice is based, it appears that the charge is wholly without any foundation in fact? Other similar illustrations readily occur to the mind, but these are sufficient to show that there is good reason for requiring an applicant for a change of venue to set out in his *139application the facts upon which he predicates his assertion, that the judge is prejudiced against him, in a case where such application is founded upon that ground just as he must do when his application is founded upon any of the other grounds enumerated in the statute. It prevents an applicant giving to the word “prejudice” such definition as may suit his whim or be to his peculiar advantage; it requires the exercise of good faith by an applicant and prevents a trifling with the courts with the incidents of delay and public expense; and it can result in no possible harm or disadvantage to an applicant because if he is in possession of sufficient facts to warrant him in making oath that the judge is prejudiced against him requiring. him to set them out “fully and distinctly” places no unreasonable burden upon him. The desideratum in this and all other judicial investigations should be the truth and whatever may be the grounds therefor no harm can possibly result from requiring that an applicant for a change of venue shall deal with candor and in good faith with the court to which his application is submitted.
The point that I seek to make here is noticed in a concurring opinion by Judge Taylor in the case of Purvis Frink, 55 Fla. 715, 46 South Rep. 171. He said: “The application for change of venue states in general terms the legal conclusion that the judge is prejudiced, but when the facts are stated that comprise this alleged prejudice they do not even tend to show any prejudice on the judge’s part either for or against any of the parties to the cause.”
This case illustrates the danger and to my mind the unsoundness of the construction placed upon this statute by the majority opinion. The defense was insanity, the *140homicide being admitted. Counsel for the appellant in the brief filed in her behalf in this court asserts that she “is, always was, and always will be, a moral imbecile.” He further says that “it will be remembered that the defendant was at the time of the homicide, at the time of her incarceration, and at all times thereafter, up to and including all of the trial in a mental condition that incapacitated her to the extent that she could not advise with counsel intelligently and could not remember names and could not remember what she had done or what she was doing.” And so, according to the theory of the applicant with the construction of this statute which the majority opinion adopts, we have a situation by which one who is admittedly morally and mentally irresponsible may, because of a bare opinion which such an one entertains to the effect that the judge before whom she may be tried is prejudiced against her, by simply making oath that the judge is so prejudiced, without reciting any facts or giving any reason or grounds for such conclusion, set at naught the power of the State to try such person and render nugatory the law of the State with the infraction of which such defendant stands charged, because there is no limit to the number of changes of venue that may be granted, and conceivably such a person would feel himself or herself amply warranted in making oath that each of the trial judges in the State having jurisdiction of the offense charged was prejudiced agaiust him or her as the case might be.
That the Legislature intended no such thing, as this seems to me to be clear, and to place this interpretation upon this statute is, to my mind, wholly unwarranted and unnecessary. It should be read just as it stands upon the books. So read it requires that applications *141for changes of venue upon any of the grounds enumerated “shall fully and distinctly set forth the facts upon which the same is founded.” This court has held that it is not allowable to interpret what has no need of interpretation. Fine v. Moran, 74 Fla. 417, and cases cited.
Because of the foregoing considerations and being of the opinion that the application in this case does not so “fully and distinctly” set forth the facts as to make it appear that the trial court erred in denying the application, I respectfully dissent.